PER CURIAM:
This claim was submitted to the Court or decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On the 28th day of February, 1995, claimant Eric Coiy was traveling on County Route 20 in New Cumberland, Hancock County, when he lost control of his vehicle and it struck a tree.
2. On the date in question, respondent was responsible for the maintenance of County Route 20, Hancock County, and was aware that the road was in a state of disrepair.
4. As a result of this incident, claimant sustained personal injuries and property damage. Claimant agreed to settle and relinquish this claim for the amount of $6,500.00.
5. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of this claim and finds that respondent was negligent in its maintenance of County Route 20 in Hancock County on the date of claimant’s incident; that the negligence of respondent was a proximate cause of the damages sustained to claimant’s vehicle and claimant’s physical injuries; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $6,500.00.
Award of $6,500.00.